MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 Jan 29 2016, 7:55 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Robert E. Shive                                          Gregory F. Zoeller
Hollingsworth & Zivitz, P.C.                             Attorney General of Indiana
Carmel, Indiana
                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.C. and K.C.,                          January 29, 2016
Children in Need of Services,                            Court of Appeals Case No.
and                                                      54A05-1506-JC-568
                                                         Appeal from the Montgomery
J.S. (Mother) and M.S.                                   Circuit Court
(Stepfather),                                            The Honorable Harry A. Siamas,
                                                         Judge
Appellants-Respondents,                                  Trial Court Cause Nos.
                                                         54C01-1409-JC-203, -205
        v.

Indiana Department of Child
Services,
Appellee-Petitioner



Court of Appeals of Indiana | Memorandum Decision 54A05-1506-JC-568| January 29, 2016            Page 1 of 10
      Crone, Judge.




                                                Case Summary
[1]   J.S. (“Mother”) and M.S. (“Stepfather) appeal the trial court’s adjudication of

      minor children J.C. and K.C. as children in need of services (“CHINS”). The

      sole restated issue for our review is whether sufficient evidence supports the trial

      court’s determination that the children are CHINS pursuant to Indiana Code

      Sections 31-34-1-1 and -3. Finding the evidence sufficient, we affirm.


                                   Facts and Procedural History
[2]   In September 2014, the Montgomery County Department of Child Services

      (“DCS”) filed CHINS petitions regarding J.C. and K.C. after K.C. reported that

      Stepfather had been molesting her since she was seven years old and that he

      had physically abused J.C. The children were removed from the home and

      subsequently placed in the care of Father on September 28, 2014. In November

      2014, DCS filed amended petitions after J.C. reported that he had been both

      physically and sexually abused by Stepfather. Factfinding proceedings were

      held on January 15, February 12, and March 13, 2015. In its order dated

      March 31, 2015, the trial court made the following relevant findings of fact: 1




      1
       The trial court’s order refers to the parties by their full names. We use “Mother,” “Stepfather,” “Father,”
      and initials where appropriate.

      Court of Appeals of Indiana | Memorandum Decision 54A05-1506-JC-568| January 29, 2016             Page 2 of 10
        1. J.C. was born on January 12, 2002. His parents are Mother
        and Father.

        2. K.C. was born December 17, 1999. Her parents are Mother
        and Father.

        3. J.S. was born November 2, 2006. His parents are Mother and
        Stepfather.

        4. Mother and Stepfather met and began living together in 2005
        when they lived in Florida. For the most part all three children
        lived with Mother and Stepfather except for brief periods when
        K.C. and J.C. lived with their father. The family relocated to
        Indiana in 2012. Mother and Stepfather married in June 2014.
        Both Mother and Stepfather worked in teaching positions in
        Florida and Indiana.

        5. The Florida Department of Families and Children
        investigated alleged physical abuse of K.C. or J.C. on three
        occasions. None of these reports were substantiated although
        family services were recommended more than once.

        6. Mother admittedly delegated all responsibility for disciplining
        the children to Stepfather. K.C. and J.C. resented Stepfather’s
        discipline of them and this continued to be a source of conflict
        within the family.

        7. K.C. testified that Stepfather had sexually molested her on
        many occasions for many years both in Florida and Indiana.
        K.C. has repeated these allegations to various people, in her
        deposition, and while testifying during the fact finding hearing.
        While her reports and testimony have inconsistencies in some
        details and she seems to have remembered more incidents of
        molestations since her first report in September 2014 the Court
        finds her to be credible. Stepfather touched K.C.’s breasts,
        vagina and buttocks inappropriately both in Florida and Indiana.
        The last touching occurred in 2014. K.C. told her mother that

Court of Appeals of Indiana | Memorandum Decision 54A05-1506-JC-568| January 29, 2016   Page 3 of 10
        Stepfather molested her. Mother did not believe her. At the time
        of the hearing both Mother and Stepfather continue to deny that
        Stepfather molested K.C.

        8. As the result of K.C.’s traumatic experiences she has
        demonstrated self-harming behaviors including cutting, suicide
        ideation, depression, anxiety, low self esteem, confusion about
        her relationship with her mother, and she is at risk for substance
        abuse. She feels powerless and hopeless. K.C. needs intensive
        mental health treatment to address the emotional and
        psychological problems related to the trauma.

        9. Mother has had only one contact with K.C. or J.C. since the
        DCS took the children into protective custody in September
        2014. Mother does not want to reunite with K.C. and does not
        appear to be motivated to reunite with J.C. either.

        10. Stepfather has subjected J.C. to inappropriate discipline on
        several occasions. J.C. is a hemophiliac and bruises easily.
        Stepfather has hit or shoved J.C. with his hands in Indiana.

        11. Father admits that J.C. and K.C. need services that he does
        not believe that he can provide, and he believes that the DCS
        should remain involved with the children so that K.C. and J.C.
        can continue to receive mental health treatment in order to
        address the issues that are troubling both children.

        12. The DCS removed K.C. and J.C. from Mother in September
        2014 and both children were placed with Father who lives in
        Illinois. Thereafter Father obtained legal custody of K.C. and
        J.C.

        13. Both J.C. and K.C. require services including mental health
        treatment in order to deal with issues of trauma, abuse and
        separation from their mother, as well as other mental health
        issues.


Court of Appeals of Indiana | Memorandum Decision 54A05-1506-JC-568| January 29, 2016   Page 4 of 10
      Appellants’ App. at 52-54.


[3]   Based upon these findings of fact, the trial court determined that DCS proved

      by a preponderance of the evidence that J.C. and K.C. were CHINS pursuant

      to Indiana Code Sections 31-34-1-1 and -3. Specifically, the court concluded

      that the preponderance of the evidence supports that K.C. was molested while

      in Mother’s care and that Mother would not protect her from future abuse. The

      court further concluded that the preponderance of the evidence supports that

      J.C. was physically abused while in Mother’s care and that Mother would not

      protect him from future abuse. The trial court found that “Mother is totally

      aligned with [Stepfather] and against her two older children” and that “Mother

      does not want the older children back in her home.” Id. at 56-57. Accordingly,

      the court adjudicated J.C. and K.C. as CHINS and ordered that they remain in

      the placement with Father until further order of the court. 2 Mother and

      Stepfather now appeal. 3


                                       Discussion and Decision
[4]   Mother and Stepfather contend that the evidence is insufficient to support the

      trial court’s adjudication of J.C. and K.C. as CHINS. Indiana courts recognize




      2
        As found by the trial court, Father admitted that J.C. and K.C. were CHINS and requested that DCS stay
      involved with the children so that they can receive the therapy and counseling they need. He does not
      participate in this appeal.
      3
       Although a CHINS petition was also filed regarding the minor child J.S., the trial court determined that
      DCS failed to prove by a preponderance of the evidence that J.S. was a CHINS, and thus dismissed the
      petition as to him. Neither party appeals that determination.

      Court of Appeals of Indiana | Memorandum Decision 54A05-1506-JC-568| January 29, 2016            Page 5 of 10
      that parents have a fundamental right to raise their children without undue

      influence from the State, but that right is limited by the State’s compelling

      interest in protecting the welfare of children. In re Ju.L., 952 N.E.2d 771, 776

      (Ind. Ct. App. 2011). A CHINS proceeding is a civil action in which the State

      bears the burden of proving by a preponderance of the evidence that a child

      meets the statutory definition of a CHINS. In re N.E., 919 N.E.2d 102, 105

      (Ind. 2010); Ind. Code § 31-34-12-3.


[5]   Here, the trial court adjudicated the children as CHINS pursuant to Indiana

      Code Sections 31-34-1-1 and -3. To meet its burden of establishing CHINS

      status pursuant to Indiana Code Section 31-34-1-1, DCS must prove that the

      child is under age eighteen and that


              (1) the child’s physical or mental condition is seriously impaired
              or seriously endangered as a result of the inability, refusal, or
              neglect of the child’s parent, guardian, or custodian to supply the
              child with necessary food, clothing, shelter, medical care,
              education, or supervision; and


              (2) the child needs care, treatment, or rehabilitation that:


                       (A) the child is not receiving; and


                       (B) is unlikely to be provided or accepted without the
                       coercive intervention of the court.


[6]   Indiana Code Section 31-34-1-3(a) and -(b) provide in relevant part that a child

      is a CHINS if the child is under age eighteen and the victim of an enumerated


      Court of Appeals of Indiana | Memorandum Decision 54A05-1506-JC-568| January 29, 2016   Page 6 of 10
      sex offense 4 or lives in the same household as another child who is the victim of

      an enumerated sex offense and, “the child needs care, treatment, or

      rehabilitation that: (A) the child is not receiving; and (B) is unlikely to be

      provided or accepted without the coercive intervention of the court.” Our

      supreme court has noted that the fact that a child’s needs are unlikely to be met

      without coercive intervention is perhaps the most critical of the considerations

      when determining whether the State’s intrusion into the ordinarily private

      sphere of the family is warranted. In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014).


[7]   When reviewing the sufficiency of the evidence to support a CHINS

      adjudication, we will not reweigh the evidence or judge witness credibility. In

      re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). We will consider only the evidence

      favorable to the trial court’s judgment and the reasonable inferences drawn

      therefrom. Id. Because no statute expressly requires formal findings in a

      CHINS factfinding order, and because it appears that neither party in this case

      requested them pursuant to Indiana Trial Rule 52(A), as to the issues covered

      by the court’s sua sponte findings, we will determine whether the evidence

      supports the findings and whether the findings support the judgment. S.D., 2
N.E.3d at 1287. We review the remaining issues under the general judgment

      standard, and we will affirm the judgment if it can be sustained on any legal

      theory supported by the evidence. Id.




      4
       Here, the trial court found by a preponderance of the evidence that K.C. was a victim of child molesting.
      See Ind. Code § 35-42-4-3.

      Court of Appeals of Indiana | Memorandum Decision 54A05-1506-JC-568| January 29, 2016            Page 7 of 10
[8]   Mother and Stepfather argue that “the weight of the evidence does not support

      the judgment” that J.C. and K.C. are CHINS. Appellants’ Br. at 24. The crux

      of their argument is that, absent any physical or medical evidence to

      substantiate the sexual abuse allegations against Stepfather, the evidence is

      insufficient to support a CHINS adjudication pursuant to Indiana Code Section

      31-34-1-3. More precisely, they assert that “inconsistencies” in K.C.’s various

      accounts of sexual abuse demonstrate that her testimony regarding the abuse

      was not credible and cannot support, by a preponderance of the evidence, the

      trial court’s conclusion that Stepfather molested K.C. Id. at 29.


[9]   First, we note that Mother and Stepfather cite no authority, and we are

      unaware of any, that requires DCS to present physical or medical evidence to

      support sexual abuse allegations in a CHINS proceeding. Moreover, our

      review of the record reveals that K.C.’s testimony during factfinding was

      copious, graphic, and heart-wrenching regarding the molestations perpetrated

      by Stepfather. The trial court specifically noted that although K.C.’s prior

      reports of the sexual abuse and her testimony have “inconsistencies in some

      details” the court found her to be “credible.” Appellant’s App. at 53. We

      interpret the entirety of Mother and Stepfather’s argument as an invitation for

      this Court to reweigh the evidence and reassess witness credibility, which we

      may not do. DCS presented sufficient evidence to support the trial court’s

      determination that K.C. was the victim of a sex offense as required by Indiana

      Code Section 31-34-1-3.




      Court of Appeals of Indiana | Memorandum Decision 54A05-1506-JC-568| January 29, 2016   Page 8 of 10
[10]   Mother and Stepfather also maintain that the trial court’s findings are

       “insufficiently articulated” and too vague to support CHINS adjudications

       under either Indiana Code Section 31-34-1-1 or -3 because the court did not

       specifically delineate the statutory “subsection applied,” “the elements of the

       subsection” that were met, or “the specific facts found to qualify K.C. and J.C.

       as children in need of services.” Appellants’ Br. at 31-32. We could not

       disagree more. We reiterate that the trial court here was not required to make

       specific findings at all, much less with the specificity urged by Mother and

       Stepfather. See S.D., 2 N.E.3d at 1287. In any event, the trial court cited both

       applicable statutes and made adequately detailed factual findings regarding the

       sexual abuse suffered by K.C. and the physical abuse suffered by J.C. at the

       hands of Stepfather, as well as the severe emotional trauma experienced by the

       children as a result. The court made further findings regarding Mother’s refusal

       to intervene to protect the children despite her knowledge of the abuse. Indeed,

       the court found that Mother continues to disbelieve that Stepfather has ever

       molested, abused, or endangered J.C. and K.C. Based upon our review of the

       record as a whole and the evidence most favorable to the judgment, there is

       little question that, pursuant to both Indiana Code Sections 31-34-1-1 and -3,




       Court of Appeals of Indiana | Memorandum Decision 54A05-1506-JC-568| January 29, 2016   Page 9 of 10
       J.C. and K.C. need care, treatment, or rehabilitation that is unlikely to be

       provided or accepted without the coercive intervention of the court. 5


[11]   In sum, sufficient evidence supports the trial court’s findings, and those findings

       support the trial court’s CHINS adjudication. The judgment of the trial court is

       affirmed.


[12]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       5
         We are unpersuaded by Mother and Stepfather’s claim that the coercive intervention of the court was
       unnecessary here because, by the time of the factfinding hearing, Father had been granted legal and physical
       custody of J.C. and K.C. pursuant to a modified dissolution decree between Mother and Father. See S.D., 2
N.E.3d at 1290 (CHINS finding should consider the family’s condition not just when the case is filed, but
       also when it is heard). First, Mother and Stepfather fail to direct us to any evidence to support their claim,
       and we will not search the record on their behalf. Therefore, the argument is waived. See Vandenburgh v.
       Vandenburgh, 916 N.E.2d 723, 729-30 (Ind. Ct. App. 2009) (it is a complaining party’s duty pursuant to Ind.
       Appellate Rule 46(A)(8)(a) to direct our attention to the portion of the record supporting his contention; the
       purpose of the rule is to relieve courts of the burden of searching the record and stating a party’s case for him;
       waiver is appropriate where noncompliance with appellate rules impedes our review). Waiver
       notwithstanding, Father admitted that J.C. and K.C. were CHINS, and regardless of the alleged custody
       arrangement, the evidence supports the trial court’s conclusion that the coercive intervention of the court is
       necessary to ensure that the children continue to receive the needed mental health therapy and counseling
       that Father stated he is financially unable to provide.

       Court of Appeals of Indiana | Memorandum Decision 54A05-1506-JC-568| January 29, 2016               Page 10 of 10